                                                                                          FILED
                                                                                 2019 Dec-12 AM 11:02
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

JACORY TYSHON TOWNSEND,                   )
                                          )
       Petitioner,                        )
                                          )
v.                                        )   Case No.: 2:19-cv-01706-ACA-JEO
                                          )
STATE OF ALABAMA,                         )
                                          )
       Respondent.                        )


                                         ORDER

      On November 8, 2019, the magistrate judge entered a report and

recommendation, recommending that the court transfer this action to the United

States District Court for the Middle District of Alabama pursuant to 28 U.S.C. §§

1631, 2241(d). (Doc. 3). Although the magistrate judge advised Petitioner Jacory

Tyshon Townsend of his right to file specific written objections within 14 days, the

court has not received any objections.

      Having carefully reviewed and considered de novo all the materials in the court

file, including the report and recommendation, the court ADOPTS the magistrate

judge’s report and ACCEPTS his recommendation.

      Accordingly, the court TRANSFERS the petition for writ of habeas corpus

filed pursuant to 28 U.S.C. § 2254 in the above-styled cause to the United States

District Court for the Middle District of Alabama. Mr. Townsend’s application for
leave to proceed in forma pauperis is left for the receiving court’s consideration.

(Doc. 2).

      The Clerk is DIRECTED to mail a copy of this order to Mr. Townsend.

      DONE and ORDERED this December 12, 2019.



                                   _________________________________
                                   ANNEMARIE CARNEY AXON
                                   UNITED STATES DISTRICT JUDGE
